Case 2:18-cv-01089-SDW-LDW Document 97 Filed 03/11/21 Page 1 of 1 PageID: 1730




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  SUZY ARKU-NYADIA,
                                                         Case No. 18-1089 (SDW) (LDW)
                        Plaintiff,

  v.                                                     ORDER

  LEGAL SEA FOODS, LLC,
                                                         March 11, 2021
                        Defendant.


 WIGENTON, District Judge.
          Before this Court is Magistrate Judge Leda D. Wettre’s (“Judge Wettre”) Report and

 Recommendation (D.E. 94, “R&R”), dated February 23, 2021, which recommends that this Court

 strike defendant Legal Sea Foods, LLC’s Answer and enter default against it. No objections were

 filed. This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

 documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

          ORDERED that Judge Wettre’s R&R is ADOPTED as the conclusions of law of this

 Court.

          SO ORDERED.

                                                          /s/ Susan D. Wigenton
                                                      SUSAN D. WIGENTON, U.S.D.J.


 Orig:          Clerk
 cc:            Hon. Leda D. Wettre, U.S.M.J.
                Parties
